
	
		I
		111th CONGRESS
		1st Session
		H. R. 2551
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Foster (for
			 himself, Mr. Kanjorski,
			 Ms. Waters,
			 Mr. Frank of Massachusetts,
			 Mr. Cleaver,
			 Mr. Baca, Mr. Moran of Virginia,
			 Mr. Andrews, and
			 Mr. Connolly of Virginia) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Federal Reserve Act to provide for lending
		  authority for certain securities purchases, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Municipal Market Liquidity Enhancement Act of
			 2009.
		2.Federal Reserve
			 lending authority for certain securities purchasesSection
			 13 of the Federal Reserve Act (12 U.S.C. 342) is amended by adding at the end
			 the following new paragraph:
			
				(15)Lending
				authority for certain securities purchases
					(A)In
				generalIn unusual and
				exigent circumstances, the Board, by the affirmative vote of not less than five
				members, and subject to such limitations, restrictions, and regulations as the
				Board may prescribe, may authorize any Federal reserve bank to make advances to
				a special purpose vehicle or a designated corporate entity on the promissory
				notes of such special purpose vehicle or designated corporate entity secured to
				the satisfaction of such Federal reserve bank by the securities described in
				subparagraph (B) or by other forms of security.
					(B)Restrictions on
				use of advancesSuch advances authorized by this paragraph
				shall—
						(i)be used solely to finance the purchase by
				such special purpose vehicle or designated corporate entity of——
							(I)variable rate
				demand obligations issued prior to the date of the enactment of this paragraph
				by a municipal securities issuer,
							(II)variable rate
				demand obligations issued to refund variable rate demand obligations issued
				prior to the date of the enactment of this paragraph,
							(III)variable rate
				demand obligations issued to refinance auction rate securities, or
							(IV)short-term notes
				used for cash-management and other short-term borrowing needs, as determined by
				the Board, issued by a municipal securities issuer,
							where such
				purchase is made under an agreement between the special purpose vehicle or
				designated corporate entity and the obligation or note issuer whereby the
				special purpose vehicle or designated corporate entity agrees to purchase
				obligations or notes that are made publicly available for purchase, but are not
				otherwise purchased; and(ii)bear interest at
				rates fixed from time to time by the Federal reserve bank, subject to the
				review and determination of the Board.
						(C)Cooperation not
				prohibitedNothing shall
				prohibit a Federal reserve bank from cooperating with the Department of the
				Treasury or other Government agency or department in making such advances
				authorized by this paragraph.
					(D)Not to be
				construed as a limitationNothing in this paragraph shall be
				construed to limit the authority of the Federal reserve banks or the Board
				under other paragraphs of this section.
					(E)Municipal
				security issuer definedFor
				purposes of this paragraph, the term municipal security issuer
				means any entity that has the ability to issue a bond treated as a State
				or local bond (as such term is defined in section 103(c) of the
				Internal Revenue Code of 1986 and the regulations issued
				thereunder).
					.
		3.Authority under
			 the Emergency Economic Stabilization Act of 2008Section 101 of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5211) is amended by adding at the end the
			 following new subsection:
			
				(f)Clarification of
				Authority Regarding Municipal Securities
					(1)ClarificationThe authority of the Secretary to take any
				action under this title includes the authority to provide credit enhancement in
				connection with municipal securities whose purchase is financed under any
				facility designed to enhance liquidity in the municipal market that is provided
				by the Board or any Federal reserve bank.
					(2)Waiver of
				certain provisionsIn connection with providing any credit
				enhancement described in paragraph (1)—
						(A)the Secretary
				shall not be required to apply the provisions of section 102; and
						(B)the Secretary
				shall not be required to consider the total dollar amount of securities subject
				to such credit enhancements as outstanding for purposes of authorization to
				purchase limitations under section 115.
						(3)DefinitionFor purposes of this subsection, the term
				municipal security means any bond treated as a State or
				local bond (as such term is defined in section 103(c) of the Internal
				Revenue Code of 1986 and the regulations issued thereunder).
					.
		4.Certain Federal
			 Reserve lending authority not treated as Federal guarantee under tax exempt
			 bond requirementsSubparagraph
			 (A) of section 149(b)(3) of the Internal Revenue Code of 1986 is amended by
			 striking or at the end of clause (ii), by striking the period at
			 the end of clause (iii) and inserting , or, and by adding at the
			 end the following new clause:
			
				(iv)any advances made by a Federal reserve bank
				pursuant to section 13(15) of the Federal Reserve Act (12 U.S.C.
				342(15)).
				.
		
